B.O.S. Better Online Solutions Ltd. 100 Bos Road Teradyon20179 Israel December 5, 2013 Securities and Exchange Commission Washington, D.C.20549 Attn: Maryse Mills-Aptenteng Special counsel Re: B.O.S. Better Online Solutions Ltd. Registration Statement on Form F-3 (File No. 333-191117) Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, B.O.S. Better Online Solutions Ltd., an Israeli corporation (the “Registrant”), respectfully requests that the effectiveness of the Registration Statement on Form F-3, File No. 333-191117, be accelerated and that such Registration Statement be permitted to become effective at 11:00 a.m. (Washington, D.C. time) on Monday, December 9, 2013 or as soon thereafter as practicable. On behalf of the Registrants, we acknowledge that: ◦ should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ◦ the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Corporation from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ◦ the Registrants may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, B.O.S. BETTER ONLINE SOLUTIONS LTD. By: /s/ Eyal Cohen Eyal Cohen Chief Financial Officer - 2 -
